Citation Nr: 0327131	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  97-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

An acquired psychiatric disorder is of service origin.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  Also, in a notice 
letter of June 2003 and a supplemental statement of the case 
in July 2003, the RO notified the appellant of VCAA 
provisions and what records the VA would obtain.  Quartuccio 
v. Princippi, 16 Vet. App. 183 (2002).  

In the notice letter of June 2003 the veteran was requested 
to submit or identify any additional evidence he desired to 
have considered in conjunction with his claim, and he was 
told that the Board would proceed with the adjudication of 
the claim if he did not respond within 60 days.  In the July 
2003 supplemental statement of the case, the veteran was told 
that if he had not responded within 30 days of a request for 
any evidence pertaining to the claim, that VA may decide the 
claim prior to the expiration of the one-year period after 
receiving a complete or substantially complete application 
for benefits.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

However, given the favorable determination below, the Board 
finds that the veteran has not been prejudiced and it may 
proceed with a decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records show that during a June 1969 
induction examination the veteran's psychiatric condition was 
clinically evaluation as normal.  Service medical records 
dated in December 1970 show that the veteran underwent 
circumcision.  Later that month, he was hospitalized for 
infected circumcision.  The record contains a diagnosis of 
infection, wound (post-operative circumcision), and shows 
that the veteran was placed on temporarily restricted duty to 
the diagnosis.

In May 1971 the veteran was hospitalized with complaints that 
after reading a letter from his grandfather, he did not 
remember anything.  An admission note contains an impression 
of unresponsive episode of unknown etiology.  The day after 
admission the veteran stated that he was restless at night 
and slept during the entire day.  He had a depressed affect 
with statements of loneliness and need to be home with his 
family.  During hospitalization he denied drug or alcohol 
usage.  He was diagnosed as having had a syncopal episode of 
undetermined etiology, rule out psychiatric.  He was 
transferred to another hospital later in May 1971 at which 
time the diagnosis was manic-depressive psychosis.  A record 
of medical care associated with that treatment contains a 
diagnosis of immature personality.

In July 1971 the veteran was hospitalized and evaluated for 
allegedly drinking heavily and he had been found face down in 
a rice paddy.  He allegedly received artificial respiration.  
He arrived with vital signs within normal limits except for 
sinus tach.  The provisional diagnosis was alcohol 
intoxication, rule out aspiration pneumonia.  On the day of 
discharge, the diagnosis was alcoholic intoxication and 
possible aspiration of water.  

In November 1971, the veteran was seen with complaints of 
fullness in the face, feeling faint and having difficulty 
breathing.  He had been struck in the face one week before, 
requiring stitches over the nose.  On examination, neurologic 
evaluation was normal.  The impression included fracture of 
the nose and anxiety reaction.

During a January 1972 separation examination, the veteran 
reported that he had had dizziness or fainting spells and 
shortness of breath.  On examination, the psychiatric 
evaluation was normal.

During an October 1972 VA special psychiatric examination, 
the veteran reported that during service he had been 
disciplined several times and that he got into a fight and 
had his nose broken.  He denied heavy drugs or alcohol abuse, 
and stated that he did get drunk occasionally.  He had lost 
many jobs due to poor impulse control.  After examination, 
the diagnosis was immature personality disorder.  

The report of a March 1995 VA general examination noted that 
the veteran had a nervous problem, and includes a diagnosis 
of post-traumatic stress disorder by history.

During an April 1995 VA examination for mental disorders, the 
veteran stated that he was married since 1972 and had four 
children.  He was unemployed for the past year due to back 
pain and nervous condition.  He had continued to have 
difficulty with depression since treatment in service in 
1971.  The examination report notes that the veteran had been 
treated by VA for the past eight months with medications.  
The veteran reported a history of unpleasant events including 
his hospitalization for a broken nose and circumcision of the 
penis.  After examination, the diagnosis under Axis I was 
major depression, and generalized anxiety disorder.  

VA treatment records show that the veteran was hospitalized 
from November to December 1997 for psychiatric complaints.  
On entry, the impression was dysthymic disorder, rule out 
bipolar or recurrent major depression, and personality 
disorder with dependent traits.  During hospitalization, the 
veteran did not show any serious depression, although he did 
show marked anxiety on several occasions and one very clear 
actual panic attack.  The hospital report notes the following 
hospital course.  Initially the veteran was thought to 
represent more of a personality disorder than a severe Axis I 
diagnostic category.  It became very clear that his anxiety 
disorder was real and in addition he did have panic episodes 
and was believed that the dysthymia of which he complained 
was related to these.  The final diagnosis was anxiety 
disorder with panic attacks.  Under Axis I, the diagnosis was 
dysthymia secondary to panic attacks.  Under Axis II, the 
diagnosis was personality traits of dependency and 
dramatizations.

During a May 1999 VA examination for mental disorders, the 
veteran was examined by two psychiatrists.  The veteran 
reported a history that he had had a nasal fracture due to 
being kicked in the face in a fight.  He described anxiety 
symptoms that occurred after the initial surgery.  The 
veteran complained of nervousness and not sleeping and he 
felt scared of dying.  He also had stomach cramps, diarrhea, 
shaking, crying spells when he gets depressed, nervousness, 
and he picked at the skin of his fingers.  After examination, 
the diagnoses included, under Axis I, panic disorder, 
dysthymic disorder and history of alcohol abuse; and under 
Axis II, personality disorder, not otherwise specified. 

Of record is an October 2000 addendum to the VA examination 
in May 1999 from one of the psychiatrists who con ducted that 
examination.  The examiner changed the diagnoses under Axis 
I, to panic disorder, and alcohol abuse in remission.  The 
diagnosis under Axis II was deferred.  The examiner noted 
that symptoms supporting the diagnosis of panic disorder 
included several episodes of anxiety, history of passing out, 
difficulty in breathing, and hyperventilating.  Also noted 
was fear of dying, stomach cramps, diarrhea and shaking.  The 
examiner noted that these episodes were often followed by the 
visit to the hospital due to the veteran's worry about the 
implication of the symptoms.  The examiner indicated that 
review of the claims file clearly documented symptoms that in 
retrospect could be due to the panic disorder.

During a February 2001 VA examination for mental disorders, 
the veteran was examined by the psychiatrist who provided the 
October 2000 addendum.  The examiner reviewed the record and 
commented on past medical history.  The examiner answered 
questions including about whether the veteran met the symptom 
criteria for a diagnosis of PTSD.  The examiner found that 
the veteran's symptoms did not meet that criteria.  After 
examination, the Axis I diagnosis included panic disorder, 
and alcohol abuse, in remission.  Under Axis II, the 
diagnosis was avoidant personality disorder.  The examiner 
concluded with an opinion, including that there was clear 
evidence by the history, interview, and chart, that the 
veteran's functioning had declined after he developed panic 
attacks, and that symptoms of panic attacks did appear while 
the veteran was in service and do appear to be prodromata 
from which the veteran now suffers.

In an April 2001 report of a follow-up to the February 2001 
VA examination, the examiner from that earlier examination 
provided answers to questions asked pertinent to examinations 
for mental disorders.  The examiner commented on the 
veteran's past medical history and present medical 
occupational and social history over the previous year, as 
well as subjective complaints and objective findings of the 
present examination.  After examination, including the 
present interview, the examiner concluded with the following 
diagnoses: under Axis I, (1) panic disorder, (2) alcohol 
abuse, in remission; and under Axis II, avoidant personality 
disorder.  The examiner concluded with an opinion that the 
veteran's premorbid functioning was most likely impaired to 
some degree and it appears to have become worse with his Axis 
I and Axis II disorders.  The examiner opined that it was not 
possible to separate out completely by disorder and state how 
much impact each had, but there was clear cut evidence by 
history, interview, and the chart, that the functioning had 
declined quite a bit after he developed panic attacks.  
Symptoms of panic attacks (as stated in compensation 
examination in October 2000 - anxiety, passing out, 
difficulty breathing, fear of dying, stomach cramps, 
diarrhea, shaking) were present and documented in the claims 
file from the time he was in the service and do appear to be 
prodromata from which the veteran now suffers.

During a May 2001 VA examination for mental disorders, the 
veteran was examined by a psychiatrist who reviewed the 
veteran's history.  The report notes that in service the 
veteran had  nose surgery with a problem of continual nose 
swelling.  In service, the veteran also had a circumcision 
with subsequent complications for which he went to the 
hospital.  He was scared and had a nervous breakdown.  Later 
in service he got nervous and passed out a few times.  After 
examination, the examination report contains diagnoses, 
including under Axis I, of panic disorder with much 
avoidance, and depressive disorder, not otherwise specified.  
Under Axis II, the diagnosis included mental retardation.

The examiner provided an opinion as to the etiology of the 
diagnoses.  The examiner's opinion was that the veteran's 
mental retardation was from birth, and that when he entered 
service he was overwhelmed, but appeared to be managing until 
he had the circumcision with complication, probably secondary 
to the lack of a recommended light duty.  The examiner opined 
that the veteran developed panic attacks in the military, 
which would not have occurred had he not been in the 
military.  The examiner noted that there was some indication 
that the veteran had had alcohol problems in the past, and 
that it was well known that without proper treatment, people 
with panic attacks would self-medicate with alcohol.  The 
examiner opined that this could not be assumed to have 
occurred without the military experience described.  In 
conclusion, the examiner opined that the symptoms and 
manifestations of panic disorder and depressive 
symptomatology, and the veteran's preoccupation with death, 
were all sequelae of his military experience.

The report of an August 2001 VA examination for mental 
disorders shows that the veteran was examined by a 
psychologist who interviewed the veteran, reviewed the claims 
file for medical history, and conducted psychological 
testing.  The summary of findings included the following.  
The evaluation was consistent with a rather complex 
individual with definite psychological problems.  The 
examiner reviewed the medical history of episodes during 
service including passing out at work, and depression about 
family problems.  

The examiner concluded that there were no supporting records 
of symptoms to warrant a diagnosis of manic-depression.  The 
examiner opined that the current evaluation supported a 
principal diagnosis of personality disorder, consistent with 
the initial evaluation during service, of immature 
personality, which was also diagnosed at the first VA 
examination.  The examiner opined that his review of the 
service medical records did not find evidence of panic 
attacks or symptoms.  The examiner noted a history of 
previous alcohol abuse. The examiner found no support for a 
connection between service and panic attacks.  After 
examination the assessment included the following.  Under 
Axis I, (1) dysthymic disorder, early onset, (2) borderline 
intellectual functioning, (3) alcohol abuse, in reported 
remission, (4) malingering, and (5) rule out panic attacks 
without agoraphobia.  Under Axis II, personality disorder not 
otherwise specified (principal diagnosis), avoidant, 
schizoid, dependent, schizotypal traits.

Of record is an April 2002 "Memorandum" by the psychologist 
who examined the veteran in August 2001.  In that report, the 
examiner addressed reasons for differences of opinion among 
various previous VA examination reports regarding the 
appropriate diagnosis of the veteran.  The examiner reviewed 
the claims file including previous VA examination reports and 
treatment records and provided an opinion as to his 
understanding of the differences in diagnoses assigned to the 
veteran's psychiatric symptomatology.  The examiner 
summarized various reasons for the differences including 
inconsistent information provided by the veteran, and 
inconsistencies regarding the reported panic attack symptoms, 
substance use, childhood history and work history.  The 
examiner also noted a failure of some providers to find 
information in the claims file and a failure of some 
examinations to list criteria met for diagnosis made.  

The examiner opined that the difference in which the veteran 
could present so quickly seemed to validate a rather severe 
personality disorder diagnosis as the principal diagnosis.  
The examiner also opined that the panic attack symptoms 
reported in August 2001 did not meet the diagnostic criteria 
for a diagnosis of panic disorder, and that there was only 
one reported syncopal episode in service, whereas other 
reported symptoms of a panic attack were not until many years 
later.  The examiner noted that the initial VA examination of 
1972 did not result in a diagnosis of any anxiety disorder or 
panic disorder, but only a personality disorder.  The 
examiner opined that there was strong evidence that the 
veteran's psychological problems had an etiology prior to 
service, including evidence of alcohol abuse, sexual abuse, 
multiple failings of grades, etc.  

The examiner concluded that service medical records did not 
support the existence of a panic disorder during service, and 
that evaluation supported the principal diagnosis of 
personality disorder with secondary diagnosis of dysthymia, 
apparently with early onset, either childhood or adolescence.  
And the examiner opined that because of the large number of 
inconsistencies, a diagnosis of malingering also was 
warranted.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110.  

In addition, certain chronic diseases, including 
schizophrenia, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).

Under VA laws and regulations, personality disorders are 
considered congenital and developmental in nature and are not 
deemed compensable diseases for VA purposes. 38 C.F.R. § 
3.303(c) (2003).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case service 
connection must be denied.  38 C.F.R. § 3.102 (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes initially that while the veteran's claim 
includes entitlement to service connection for PTSD, there is 
no diagnosis of PTSD, other than by history, and there is a 
specific opinion given that the veteran has not met the 
criteria for a diagnosis of PTSD.

The service medical records shows that the veteran was 
treated during service including for complaints involving 
psychiatric problems.  During service there are diagnoses 
including syncopal episode of undetermined etiology, rule out 
psychiatric; manic depressive psychosis; immature 
personality; alcohol intoxication; and anxiety reaction. 

The veteran's problems persisted following service and were 
variously diagnosed.  During his first VA psychiatric 
examination, in October 1972, he was diagnosed with immature 
personality disorder.  The report of a March 1995 VA general 
examination contains a diagnosis of PTSD by history.  
Beginning in April 1995, when the veteran underwent a VA 
examination, diagnoses included diagnoses under Axis I for 
psychiatric disorders.  In April 1995, the diagnoses were 
major depression, and generalized anxiety disorder.  

During hospitalization in December 1997 the veteran was 
diagnosed with anxiety disorder with panic attacks and 
dysthymia secondary to panic attacks.  

Since that hospitalization, the veteran has undergone 
numerous VA examinations by three different psychiatrists and 
one psychologist.  In each of the five examinations conducted 
between May 1999 and May 2001 by one or two psychiatrists in 
combination, the concluding diagnoses included an Axis I 
psychiatric disorder variously diagnosed to include (1) panic 
disorder, (2) dysthymic disorder, (3) alcohol abuse in 
remission or history of alcohol abuse, (4) and depressive 
disorder, not otherwise specified.  

Review of these examination reports also show that the 
examiners provided opinions relating these diagnosed 
disorders to service, as prodromata from which the veteran 
now suffers or as sequelae of the veteran's military 
experience.  The Board notes that these examination reports 
also contain diagnoses under Axis II, including avoidant 
personality disorder.

The Board has considered contrary evidence, particularly the 
August 2001 and April 2002 reports by the VA psychologist who 
concluded that the evidence supported a principal diagnosis 
of a personality disorder.  Although that examiner also 
diagnosed a dysthymic disorder, early onset, this was 
considered a secondary diagnosis with an early onset prior to 
service, either childhood or adolescence.  Further, that 
examiner opined that there was no evidence of a panic 
disorder related to service.  That examiner reviewed the 
previous examination reports and provided an extensive review 
and analysis of reasons for differences between diagnoses 
contained in the earlier examinations as discussed above, and 
his diagnosis and opinion that there was no nexus with 
service.  

The Board has considered the opinions of the various 
examiners as discussed above, as well as evidence from the 
rest of the claims files including the transcript from the 
veteran's June 1997 hearing before the RO.  Based on the 
foregoing, the Board finds that the evidence is in equipoise 
as to whether the veteran has an acquired psychiatric 
disorder that is etiologically related to service.  As such 
the benefit of the doubt is in the appellant's favor.  38 
C.F.R. § 3.102.  Thus, the Board finds that the veteran's 
acquired psychiatric disorder, variously diagnosed to include 
panic disorder and dysthymic disorder, is of service origin.  
Accordingly, it is the judgment of the Board that service 
connection for an acquired psychiatric disorder, is 
warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



